                       United States District Court
                     Western District of North Carolina
                            Asheville Division

 TRAVIS MCKNIGHT,                   )             JUDGMENT IN CASE
                                    )
             Plaintiff,             )            1:21-cv-00099-MR-WCM
                                    )
             vs.                    )
                                    )
  OFFICER S.T. HAWKINS,             )
                                    )
             Defendant.             )

DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 27, 2021 Order.

                                               July 27, 2021




  Case 1:21-cv-00099-MR-WCM Document 12 Filed 07/27/21 Page 1 of 1
